The only question presented by the case is as to the charge of the court below and the remarks made to the counsel. The case is: An execution was levied upon the land in question as the property of one Joseph L. Ray, and at the sale the plaintiff became the purchaser. The action is brought against the tenant in possession, Amos Cox, the defendant; and it became important to the plaintiff to show that he was *Page 218 
the tenant of Ray. To prove this, Ray was himself called and proved the fact. Upon his cross-examination, he stated that at the time of the sale he had no legal title, but that he acquired it afterwards, and produced a conveyance which bore date more than seven years before the commencement of this suit, and that he had been continually in the peaceable and adverse possession ever since.
The counsel of the plaintiff then proposed to urge to the jury that Ray's testimony as to the time he obtained said deed was false, and that the deed was antedated. The court informed the counsel that as he had introduced Ray as a witness, he could not discredit him before the jury; that he might have proved by other testimony that the witness (317) was mistaken and the facts were otherwise. The counsel then contended that he was at liberty to show to the jury, from the face of the deed, that it was antedated, and the court permitted him to give the deed to them for their inspection. His Honor then instructed the jury that if they believed from an inspection of the deed that it was antedated and had not been in existence seven years or more before this action was brought, then they ought to find for the plaintiff. But as the plaintiff had introduced the witness Ray, it did not lie in his mouth to say he was unworthy of credit, and particularly as the plaintiff was not entitled to recover, unless that part of Ray's testimony in relation to the possession was believed. The plaintiff had no right to ask them to believe so much of Ray's testimony as was in his favor and to discredit him as to the balance.
The charge is, in our opinion, correct and sufficiently explicit to show the meaning of the judge and not to mislead the jury. The general rule of evidence on this subject is that a party shall not be permitted to produce general evidence to discredit his own witness. He shall not in that way prove him to be of such bad character as would render him unworthy of credit. It would be a fraud upon the administration of justice. But the rule does not extend to the exclusion of testimony to show that the facts sworn to by the witness are otherwise, or to show by other testimony how the facts really are, for such facts are evidence in the cause. The other witnesses in such case are not called to discredit the first, but the impeachment is incidental and consequential only. 2 St. N. P., 1785-6. The same doctrine is laid down by Justice Buller in hisNisi Prius, 297. In Holdsworth v. Dartmouth, 2 M. and Rob., 153, cited by Mr. Stephens, Baron Park observes that the party calling a witness cannot, if he give testimony unfavorable to him, prove that he has given a different account of the matter before, for the object of the evidence is to discredit him, and he lays it down "as a clear rule (318) that a party has no right to put a witness into the box as a witness of credit, and when he gives unfavorable evidence to call *Page 219 
witnesses to discredit him." To the same effect are the opinions of all the Judges in the case of Erner v. Ambrose, 10 E. C. L. R., 220. All these authorities state that the party calling the witness may prove by other testimony that the facts are not such as he has sworn, and they advert to the difference of the rule as to witnesses whom the law makes such and those which the party produced. The former the party is compelled to call, as in cases of wills. He, therefore, is under no responsibility as to their character, and he may impeach their evidence by proving they are not worthy of belief. The latter are witnesses of his own selection, and, in the language of some of the cases, he has the whole world to select from, and stands as their endorser that they are worthy of credit. To me it is obvious that the judge intended, and in substance did lay the rule down to the jury as sanctioned by the authorities above cited. The counsel was stopped by the court, assigning as his reason that he could not discredit his own witness, but he proceeds and explains to the counsel what he might have done — he might have proved that the witness was mistaken, and that the facts were otherwise. But his Honor leaves no doubt as to his meaning, for, upon the request of counsel, he suffers the deed to be handed to the jury for inspection, to ascertain from it how the fact was as to its date — a very important fact in the cause — and he directs them that if they believe, from inspection,there being no other evidence, it had been antedated, to find for the plaintiff — in other words, to throw the deed aside, put it out of their view. Of this portion of the charge the plaintiff certainly has no right to complain, and it plainly and fully shows the meaning of the judge in his remark to the counsel. The latter part of the charge, however, it is said is contradictory of the first. I do not think so, or, if it is, it is so in appearance only. Justice to his Honor requires that the charge should be taken as a whole — that all he says upon any one      (319) particular point should be taken together and not as disjectamembra. It is true the latter clause might have been omitted without any injury to the whole, but looked at with reference to what preceded, it is but a reiteration of its different terms and as a corollary from it. It cannot for a moment be supposed that his Honor intended to take back what he had stated immediately before — that the party might prove the fact testified to by Ray as to the date of the deed not to be as he had declared it. As a result of the rule contended for by the plaintiff, his Honor goes on to remark, if adopted, it would lead to the discarding of Ray's testimony altogether. In using the words he did, the judge intended to show that the plaintiff was, in truth, discrediting his own witness upon the ground that his evidence upon the date of the deed was corruptly false. The authorities all draw a distinction between discrediting the witness and showing that the facts of the case are different *Page 220 
from what he has represented them. In such case, the discrediting of the witness is incidental and not primary, the evidence may be discredited and the integrity of the witness remain unimpeached. It is nothing to the purpose, in my estimation, to say that if the fact sworn to by Ray as to the date of the deed was false, it must be corruptly false. This was a matter for the jury into which no one had a right to inquire. They might, upon proper evidence, have found against the deed either upon the ground of corruption or mistake. If upon the former, as before remarked, the discrediting of the witness would be incidental; if upon the latter, he would remain unimpeached. Mr. Stephens, it is true, does say that the rule is still unsettled. So far as authority can go, I consider the principle as firmly settled as it can be. It is plain and intelligible, and the only question is, shall this Court adhere to it? I see no reason to alter it. It forbids the attaining of right ends by corrupt means, and thereby contributes to the purity of the (320) administration of justice. The party producing the witness shall not be allowed to prove him corrupt. He may prove he is mistaken or that the fact sworn to is other than as represented by him. Believing that his Honor was sustained both by authority and principle in his charge, as we understand his meaning, we cannot say there is error in the charge, nor are we willing to unsettle a rule of evidence of so much importance in practice and of so long standing because it ought to have been originally otherwise settled.